oe significant index no third party contacts - company employees members of gongrsss 0d sesanizstions bgprysenting employees internal_revenue_service washington d c tax_exempt_and_government_entities_division apr tep hh tf in re request for waiver of the minimum_funding_standard for oa ze - company dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year participants including active participants vested the plan was originally established in approximately terminated participants and pay-status retirees as of date the ratio of the fair value of plan assets to the plan’s current_liability was ratio of the fair value of assets to the plan’s accrued liability was a current_liability of assets valued at as of date the plan had while the based on an accrued liability of and the contribution required to meet the minimum_funding requirement for the plan_year is approximately quarter and approximately with approximately - due by date7 ‘due each the company began service in and is currently the world’s largest the terrorist attacks of date the economic recession that began in and world unrest due to the iraq war have had a serious negative financial impact on the industry although the company posted a net profit for the fiscal_year ending date the and fiscal years showed net losses in the fiscal_year exceeding the loss for the fiscal_year with the net_loss for the oo in order to limit further losses the company eliminated on an annualized basis by reducing employment levels eliminating non-essential capital and spending commitments and nevertheless net after- tax losses and fiegative cash flows resulted in a decrease of the capacity levels cutting staff and expenses _ atthe end of to through hedging and pre-purchase of exposure to increased prices for the near future the long-term outlook for prices will continue to have a substantial effect on the company’s prospects for recovery as well as the industry as a whole by the end of _ the company has managed to limit its the company has stated that it should maintain a to manage risks and uncertainties that could arise from an extended economic downturn a prolonged shortfall in revenue due to the actions of other and oo lraq war further increased spikes in costs and a decrease in costs and consequences of the - the company has stated that financing agreements with banks require the company maintain a specified minimum amount of liquidity the company has taken actions to effect recovery and increase cash_flow such measures include the reduction of ' additional measures include furloughing approximately by approximately _ employees in terminating approximately of management in eliminating bonuses for management for and delaying pay increases for senior management from to and eliminating senior management pay increases and bonuses for savings measures generated savings of over the in the _ savings measures yielded permanent savings of in and a projected in in the company has also entered into an alliance with other enhance revenue on in order to reduce costs and the company announced a system-wide big_number employees related to the eduction of the company also announced job cuts of _ reduction although a complete recovery will depend on unknown factors such as increased company lead it to project positive net_earnings in the near future accordingly this waiver has been granted subject_to the following two conditions and lower _ prices the measures taken by the ‘ by date the company will provide the plan with security in a manner satisfactory to the pension_benefit_guaranty_corporation pbgc for the sum of the required quarterly contributions under sectién m of the code that are due on date and july calculated as if no waiver for the plan_year had been granted by date the company will either a provide the plan with security in a manner satisfactory to the pbgc for the remaining minimum_funding requirement for the plan_year after taking into account the two quarterly contributions for which security is required to be arranged under condition above or _ b amend the plan to cease all future benefit accruals under the plan effective not later than date at which time the security previded under condition will be released the representatives of the company have acknowledged that they understand these conditions nothing precludes the company from subsequently requesting a modification of these conditions however there is no guarantee that such a request will be granted note that if condition 2b is chosen the plan may be amended to resume benefit accruals only after the waived amount has been fully amortized if the company fails to meet these conditions as stated above or as modified later this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other pension or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_41 f of the code and section b of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in baltimore maryland and to your authorized representatives form on file with this office cs if you have any questions concerning this letter please contact ' relating to this letter please refer to at in any correspondence as well nd oy carol d gold direct employee_plans
